Exhibit Certification required by Rule 13a-14(a) or Rule 15d-14(b) and section 906 of the Sarbanes-Oxley Act of 2002,18 U.S.C. Section 1350 I, Bryn Harman, Chief Financial Officer of HuntMountain Resources, certify that: 1.This report on Form 10-Q/A of HuntMountain Resources fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934; and 2.The information contained in this quarterly report fairly presents, in all material respects, the financial condition and results of operations of HuntMountain Resources. Date: October 7, 2008 /s/ Bryn Harman Bryn Harman, Chief Financial Officer
